Citation Nr: 0125939	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a gunshot wound to the left foot.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable initial rating 
for his service-connected residuals of a gunshot wound to the 
left foot.  He responded that same month with a notice of 
disagreement, and was afforded a statement of the case in 
March 2000.  He filed a VA Form 9 in December 2000, 
perfecting his appeal.  The veteran testified in August 2001 
before a member of the Board, sitting at the RO.  

Service connection for this disability was first awarded in a 
February 1999 rating decision, effective from December 12, 
1997.  In April 1999, the veteran filed a claim seeking a 
compensable initial rating for this disability.  The Board 
observes that the veteran has noted disagreement with the 
assignment of an initial rating; therefore, the propriety of 
the rating from December 12, 1997, through the point in time 
when a final resolution of this issue has been reached, is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999). 

At a hearing before the undersigned held at the RO in August 
2001, the veteran testified that he wished to make a claim 
for service connection for hypertension.  He submitted a 
written statement at the hearing in which he raised the issue 
of entitlement to service connection for disability of the 
right eye, kidney, and "other body functions."  These 
issues have not been adjudicated by the RO and are referred 
to the RO for such adjudication.


REMAND

Where the record does not contain evidence sufficient to 
adjudicate the pending claim, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993); see also 38 U.S.C.A. § 5103A (West Supp. 2001).  
The veteran was in fact scheduled for a VA medical 
examination in May 2001, but failed to report for 
examination.  Ordinarily, in such situations, the veteran's 
claim will be decided based on the evidence of record.  See 
38 C.F.R. § 3.655 (2001).  However, the veteran has not been 
informed of the provisions of 38 C.F.R. § 3.655, and of the 
consequences of a failure to report.

At his hearing, the veteran testified that he had received 
recent treatment for his toe disability from the Brookwood 
Medical Center.  He submitted a private examination report 
dated in May 2001 showing that he had been referred from the 
Brookwood Medical Center.  The records of his treatment at 
Brookwood Medical Center are not currently a part of the 
claims file.

Thus, for the reasons noted above, this claim is REMANDED for 
the following additional development:

1.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
January 2001.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder, to include records of the 
veteran's treatment at Brookwood Medical 
Center.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a) 
(2000); 38 U.S.C.A. § 5103A(b)(2) (West 
Supp. 2001)

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
appellant to undergo an appropriate 
medical examination to obtain an 
assessment as to the full nature and 
severity of the current residuals of his 
service-connected gunshot wound.  If the 
veteran fails to report for examination, a 
copy of the examination notification 
letter should be obtained and associated 
with the claims folder.  The entire claims 
file, to include a complete copy of this 
REMAND, should be made available to, and 
be reviewed by, the examiner designated to 
examine the appellant.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  For every joint and 
muscle group affected by the gunshot 
wounds, the examiner should express an 
opinion as to whether the residual 
disability is slight, moderate, moderately 
severe or severe.  Any tendon or nerve 
involvement should be noted for the 
record.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached 
(to include citation to medical evidence 
and authority, as appropriate), should be 
set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO must also review 
the claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

4.  After completion of all requested 
development, and any additional 
development and/notification action 
indicated, the RO should again consider 
the veteran's claim for a compensable 
initial rating for residuals of a gunshot 
wound to the left foot.  The RO must 
provide full reasons and basis for its 
determinations.  If the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response thereto 
before the claims file is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of that claim.  
38 C.F.R. § 3.655 (2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


